FILE COPY




                          Fourth Court of Appeals
                                 San Antonio, Texas
                                       July 20, 2021

                                    No. 04-21-00115-CV

                      UNIVERSITY OF THE INCARNATE WORD,
                                    Appellant

                                             v.

 Valerie REDUS, Individually, and Robert M. Redus, Individually, and as Administrator of the
                             Estate of Robert Cameron Redus,
                                         Appellees

                 From the 150th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2014-CI-07249
                      Honorable Cathleen M. Stryker, Judge Presiding


                                      ORDER
       The Appellees' Motion for Extension of Time to File Brief is hereby GRANTED. The
appellees' brief is due on or before August 18, 2021.


                                                  _________________________________
                                                  Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of July, 2021.



                                                  ___________________________________
                                                  MICHAEL A. CRUZ, Clerk of Court